    Case: 1:17-md-02804-DAP Doc #: 3066 Filed: 01/07/20 1 of 15. PageID #: 477659



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION,                         MDL NO. 2804
OPIATE LITIGATION

                                                      Case No. 17-MD-2804
THIS DOCUMENT RELATES TO:

                                                      Judge Dan Aaron Polster

Salmons v. Purdue Pharma L.P., et al.
MDL Case #1:18-OP-45268;

Flanagan v. Purdue Pharma L.P., et al.
MDL Case #1:18-OP-45405

Doyle v. Purdue Pharma L.P., et al.
MDL Case No. #1:18-op-46327

Artz v. Purdue Pharma, L.P., et al.
MDL Case No. #1:19-op-45459

     THE NAS GUARDIANS’ NOTICE OF MOTION AND CONSOLIDATED
MOTION FOR CLASS CERTIFICATION AND APPOINTMENT OF CLASS COUNSEL

         Now come Plaintiffs Jacqueline and Roman Ramirez, Melissa Barnwell, Michelle Frost,

and Stephanie Howell, Guardians of NAS 1 Children (collectively “Class Representatives”), will

and hereby do move for an order certifying classes defined as:

I.       NATIONWIDE CLASSES

         A.     DEFINITION

         CLASS 1. Legal Guardians 2 of United States residents born after March 16, 2000, who

1
  The children made the subject of these complaints were diagnosed at birth with Neonatal Abstinence
Syndrome (NAS), also sometimes referred to as Neonatal Opioid Withdrawal Syndrome (NOWS), arising
out of their birth mothers’ use of opioids during pregnancy.
2
  The term “Legal Guardian” is further defined for purposes of this putative class action as “any natural
person or entity who has the primary legal responsibility under law for an infant or child’s physical, mental,
    Case: 1:17-md-02804-DAP Doc #: 3066 Filed: 01/07/20 2 of 15. PageID #: 477660



were medically diagnosed with opioid-related NAS 3 at or near birth and whose birth mother
received a prescription for opioids or opiates prior to the birth and those opioids or opiates were
manufactured, distributed, or filled by a Defendant or Purdue entity. Excluded from the class are
any infants and children who were treated with opioids after birth, other than for pharmacological
weaning. Also excluded from the class are legal guardianships where a political subdivision, such
as a public children services agency, has affirmatively assumed the duties of “custodian” of the
child.

        CLASS 2. Legal Guardians 4 of United States residents born after March 16, 2000, who
were medically diagnosed with opioid-related NAS at or near birth and whose birth mother
received and/or filled a prescription for opioids or opiates in the 10 months prior to the birth of
said infant or child and those opioids or opiates were manufactured, distributed, or filled by a
Defendant or Purdue entity.

          B.      DEFENDANTS

                  (1)       MANUFACTURER DEFENDANTS
                        •   Actavis Entities: Allergan PLC f/k/a Actavis PLC f/k/a Allergan, Inc.;
                            Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson Pharmaceuticals,
                            Inc.; Allergan Sales, LLC; Allergan USA, Inc.; Watson Laboratories, Inc.;
                            Warner Chilcott Company, LLC; Actavis Pharma, Inc. f/k/a Watson
                            Pharma Inc.; Actavis South Atlantic LLC; Actavis Elizabeth LLC; Actavis
                            Mid Atlantic LLC; Actavis Totowa LLC; Actavis LLC; Actavis Kadian
                            LLC; Actavis Laboratories UT, Inc. f/k/a Watson Laboratories, Inc.-Salt
                            Lake City; Actavis Laboratories FL, Inc. f/k/a Watson Laboratories, Inc.-
                            Florida.
                        •   Cephalon Entities:     Teva Pharmaceutical Industries Ltd.; Teva
                            Pharmaceuticals USA, Inc.; Cephalon, Inc.
                        •   Janssen Entities: Janssen Pharmaceuticals, Inc.; Janssen Pharmaceutica,
                            Inc. n/k/a Janssen Pharmaceuticals, Inc.; Noramco, Inc.; Ortho-McNeil-


and emotional development.”         Expressly excluded from the class of “Legal Guardians” are any
governmental entities.
“Legal Guardians” include natural and adoptive parents who have not otherwise lost legal custody of their
children, legal custodians, legal caretakers, and court-appointed guardians (including guardians of the
person), whether temporary or permanent.
3
    The term “NAS” (Neonatal Abstinence Syndrome) is defined to include additional, but medically
symptomatic identical, terminology and diagnostic criteria, including Neonatal Opioid Withdrawal
Syndrome (NOWS) and other historically and regionally used medical and/or hospital diagnostic criteria
for infants born addicted to opioids from in utero exposure. Additional specifics on these readily
identifiable and ascertainable terms are set forth in the accompanying Consolidated Memorandum of Law,
¶ II., p. 7.
4
    The term “Legal Guardian” is defined at fn. 2.


                                                     2
 Case: 1:17-md-02804-DAP Doc #: 3066 Filed: 01/07/20 3 of 15. PageID #: 477661



                        Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Johnson
                        & Johnson.
                    •   Endo Entities: Endo Health Solutions Inc.; Endo Pharmaceuticals, Inc.; Par
                        Pharmaceutical, Inc.; Par Pharmaceutical Companies, Inc. f/k/a Par
                        Pharmaceutical Holdings, Inc.
                    •   Mallinckrodt Entities: Mallinckrodt plc; Mallinckrodt LLC; SpecGx LLC.
                    •   Co-Conspirator Purdue Entities: Richard S. Sackler; Jonathan D. Sackler;
                        Mortimer D.A. Sackler; Kathe A. Sackler; Ilene Sackler Lefcourt; Beverly
                        Sackler; Theresa Sackler; David A. Sackler; Rhodes Technologies; Rhodes
                        Technologies Inc.; Rhodes Pharmaceuticals L.P.; Rhodes Pharmaceuticals
                        Inc.; Trust for the Benefit of Members of the Raymond Sackler Family; The
                        P.F. Laboratories, Inc.
                    •   Non-Defendant, Co-Conspirator Purdue Entities: Purdue Pharma L.P.;
                        Purdue Pharma Inc.; The Purdue Frederick Company, Inc.

              (2)       DISTRIBUTOR DEFENDANTS
                    •   Cardinal Health, Inc.
                    •   AmerisourceBergen Drug Corp.
                    •   Mckesson Corporation

              (3)       PHARMACY DEFENDANTS
                    •   HBC Service Company
                    •   CVS Health Corporation; CVS Indiana, LLC; CVS Rx Services, Inc.
                    •   Rite Aid Corporation; Rite Aid of Maryland, Inc.; Rite Aid of Maryland,
                        Inc. d/b/a Rite-Aid Mid-Atlantic Customer Support Center, Inc.
                    •   Walgreen Co.; Walgreens Boots Alliance, Inc.; Walgreen Eastern Co.
                    •   Wal-Mart Inc. f/k/a Wal-Mart Stores, Inc.
                    •   Miami-Luken, Inc.
                    •   Costco Wholesale Corporation

       C.     CLAIMS

       1.     First Cause of Action – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid

Marketing Enterprise (against only Defendants Cephalon Entities, Janssen Entities, Endo Entities,




                                                 3
 Case: 1:17-md-02804-DAP Doc #: 3066 Filed: 01/07/20 4 of 15. PageID #: 477662



and Mallinckrodt Entities (the “RICO Marketing Defendants”).

       2.       Second Cause of Action – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid

Supply Chain Enterprise (against only Defendants Cephalon Entities, Endo Entities, Mallinckrodt

Entities, Actavis Entities, McKesson, Cardinal, and AmerisourceBergen (the “RICO Supply Chain

Defendants”).

       D.       RELIEF REQUESTED

       1.       Order Defendants to provide for the benefit of the Plaintiff Legal Guardians and the

Putative Class Members ongoing medical monitoring, testing, intervention, provision of caregiver

training and information, and medical referral, all of which are medically necessary for the NAS

Children in their care, and all future medical care reasonably necessary to treat these children. Any

injunctive relief to which Plaintiffs may justly show themselves entitled, including injunctive relief

designed to reduce the incidence of children born with NAS.

       2.       Order creation of a Science Panel.

       3.       Alternatively, all incidental compensatory damages and medical expenses incurred

by Plaintiff Legal Guardians and the Putative Class Members in connection with their care of the

NAS Children. It is expressly alleged that all compensatory damages sought in the alternative are

incidental to the injunctive relief requested by Plaintiffs and the Class, and are for those caused by

the in utero exposure to opioids and NAS diagnosis suffered by the NAS Children.

       4.       Punitive damages.

       5.       Attorneys’ fees and costs incurred by Plaintiff Legal Guardians and the Putative

Class Members.




                                                  4
    Case: 1:17-md-02804-DAP Doc #: 3066 Filed: 01/07/20 5 of 15. PageID #: 477663



II.       CLASS 3 – OHIO STATEWIDE CLASS 5

          A.      DEFINITION

          1.      Legal Guardians 6 of Ohio residents born after March 16, 2000, who were medically

diagnosed with opioid-related NAS 7 at or near birth and whose birth mother received a

prescription for opioids or opiates prior to the birth and those opioids or opiates were

manufactured, distributed, or filled by a Defendant or Purdue entity. Excluded from the class are

any infants and children who were treated with opioids after birth, other than for pharmacological

weaning. Also excluded from the class are legal guardianships where the State of Ohio or one of

its political subdivisions, such as a public children services agency, has affirmatively assumed the

duties of “custodian” of the child.

          2.      Legal Guardians 8 of Ohio residents born after March 16, 2000, who were medically

diagnosed with opioid-related NAS 9 at or near birth and whose birth mother received and/or filled

a prescription for opioids or opiates in the 10 months prior to the birth of said infant or child and

those opioids or opiates were manufactured, distributed, or filled by a Defendant or Purdue entity.


          B.      DEFENDANTS

                  (1)       MANUFACTURER DEFENDANTS
                        •   Actavis Entities: Allergan PLC f/k/a Actavis PLC f/k/a Allergan, Inc.;
                            Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson Pharmaceuticals,
                            Inc.; Allergan Sales, LLC; Allergan USA, Inc.; Watson Laboratories, Inc.;
                            Warner Chilcott Company, LLC; Actavis Pharma, Inc. f/k/a Watson
                            Pharma Inc.; Actavis South Atlantic LLC; Actavis Elizabeth LLC; Actavis

5
  The Ohio statewide class is sought by putative Class Representatives Michelle Frost and Stephanie
Howell.
6
    The term “Legal Guardian” is defined at fn. 2.
7
    The term “NAS” is defined at fn. 3.
8
    The term “Legal Guardian” is defined at fn. 2.
9
    The term “NAS” is defined at fn. 3.


                                                     5
Case: 1:17-md-02804-DAP Doc #: 3066 Filed: 01/07/20 6 of 15. PageID #: 477664



                     Mid Atlantic LLC; Actavis Totowa LLC; Actavis LLC; Actavis Kadian
                     LLC; Actavis Laboratories UT, Inc. f/k/a Watson Laboratories, Inc.-Salt
                     Lake City; Actavis Laboratories FL, Inc. f/k/a Watson Laboratories, Inc.-
                     Florida.
                 •   Cephalon Entities:     Teva Pharmaceutical Industries Ltd.; Teva
                     Pharmaceuticals USA, Inc.; Cephalon, Inc.
                 •   Janssen Entities: Janssen Pharmaceuticals, Inc.; Janssen Pharmaceutica,
                     Inc. n/k/a Janssen Pharmaceuticals, Inc.; Noramco, Inc.; Ortho-McNeil-
                     Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Johnson
                     & Johnson.
                 •   Endo Entities: Endo Health Solutions Inc.; Endo Pharmaceuticals, Inc.; Par
                     Pharmaceutical, Inc.; Par Pharmaceutical Companies, Inc. f/k/a Par
                     Pharmaceutical Holdings, Inc.
                 •   Mallinckrodt Entities: Mallinckrodt plc; Mallinckrodt LLC; SpecGx LLC.
                 •   Insys Therapeutics, Inc.
                 •   Depomed, Inc.
                 •   Indivior, Inc.
                 •   Co-Conspirator Purdue Entities: Richard S. Sackler; Jonathan D. Sackler;
                     Mortimer D.A. Sackler; Kathe A. Sackler; Ilene Sackler Lefcourt; Beverly
                     Sackler; Theresa Sackler; David A. Sackler; Rhodes Technologies; Rhodes
                     Technologies Inc.; Rhodes Pharmaceuticals L.P.; Rhodes Pharmaceuticals
                     Inc.; Trust for the Benefit of Members of the Raymond Sackler Family; The
                     P.F. Laboratories, Inc.
                 •   Non-Defendant, Co-Conspirator Purdue Entities: Purdue Pharma L.P.;
                     Purdue Pharma Inc.; The Purdue Frederick Company, Inc.

           (2)       DISTRIBUTOR DEFENDANTS
                 •   Cardinal Health, Inc.
                 •   AmerisourceBergen Drug Corp.
                 •   Mckesson Corporation
                 •   Anda, Inc.
                 •   H. D. Smith, LLC d/b/a HD Smith f/k/a H. D. Smith Wholesale Drug Co.;
                     H. D. Smith Holdings, LLC; H. D. Smith Holding Company
                 •   Discount Drug Mart, Inc.
                 •   Prescription Supply, Inc.


                                                 6
 Case: 1:17-md-02804-DAP Doc #: 3066 Filed: 01/07/20 7 of 15. PageID #: 477665




                (3)       PHARMACY DEFENDANTS
                      •   HBC Service Company
                      •   CVS Health Corporation; CVS Indiana, LLC; CVS Rx Services, Inc.
                      •   Rite Aid Corporation; Rite Aid of Maryland, Inc.; Rite Aid of Maryland,
                          Inc. d/b/a Rite-Aid Mid-Atlantic Customer Support Center, Inc.
                      •   Walgreen Co.; Walgreens Boots Alliance, Inc.; Walgreen Eastern Co.
                      •   Wal-Mart Inc. f/k/a Wal-Mart Stores, Inc.
                      •   Miami-Luken, Inc.
                      •   Costco Wholesale Corporation

       C.       CLAIMS

       1.       First Cause of Action – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid

Marketing Enterprise (against only Defendants Cephalon Entities, Janssen Entities, Endo Entities,

and Mallinckrodt Entities (the “RICO Marketing Defendants”).

       2.       Second Cause of Action – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid

Supply Chain Enterprise (against only Defendants Cephalon Entities, Endo Entities, Mallinckrodt

Entities, Actavis Entities, McKesson, Cardinal, and AmerisourceBergen (the “RICO Supply Chain

Defendants”).

       3.       Third Cause of Action — Negligence.

       4.       Fourth Cause of Action — Negligence Per Se.

       5.       Fifth Cause of Action — Civil Battery.

       6.       Sixth Cause of Action — Civil Conspiracy.

       D.       RELIEF REQUESTED – See ¶ I.D., supra, which is incorporated by reference.




                                                   7
 Case: 1:17-md-02804-DAP Doc #: 3066 Filed: 01/07/20 8 of 15. PageID #: 477666



III.      CLASS 4 – CALIFORNIA STATEWIDE CLASS 10

          A.      DEFINITION

          1.      Legal Guardians 11 of residents born after March 16, 2000, who were medically

diagnosed with opioid-related NAS 12 at or near birth and whose birth mother received a

prescription for opioids or opiates prior to the birth and those opioids or opiates were

manufactured, distributed, or filled by a Defendant or Purdue entity. Excluded from the class are

any infants and children who were treated with opioids after birth, other than for pharmacological

weaning. Also excluded from the class are legal guardianships where a political subdivision, such

as a public children services agency, has affirmatively assumed the duties of “custodian” of the

child.

          2.      Legal Guardians 13 of California residents born after March 16, 2000, who were

medically diagnosed with opioid-related NAS 14 at or near birth and whose birth mother received

and/or filled a prescription for opioids or opiates in the 10 months prior to the birth of said infant

or child and those opioids or opiates were manufactured, distributed, or filled by a Defendant or

Purdue entity.

          3.      Legal Guardians 15 of California residents born after March 16, 2000, who were

medically diagnosed with opioid-related NAS 16 at or near birth and whose birth mother received



10
  The California statewide class is sought by putative Class Representatives Jacqueline Ramirez, Roman
Ramirez, and Melissa Barnwell.
11
     The term “Legal Guardian” is defined at fn. 2.
12
     The term “NAS” is defined at fn. 3.
13
     The term “Legal Guardian” is defined at fn. 2.
14
     The term “NAS” is defined at fn. 3.
15
     The term “Legal Guardian” is defined at fn. 2.
16
     The term “NAS” is defined at fn. 3.


                                                      8
 Case: 1:17-md-02804-DAP Doc #: 3066 Filed: 01/07/20 9 of 15. PageID #: 477667



a prescription for opioids or opiates prior to the birth and those opioids or opiates were

manufactured, distributed, or filled by a Defendant or Purdue entity.


       B.       DEFENDANTS – See ¶ II.B., supra, which is incorporated by reference.

       C.       CLAIMS

       1.       First Cause of Action – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid

Marketing Enterprise (against only Defendants Cephalon Entities, Janssen Entities, Endo Entities,

and Mallinckrodt Entities (the “RICO Marketing Defendants”).

       2.       Second Cause of Action – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid

Supply Chain Enterprise (against only Defendants Cephalon Entities, Endo Entities, Mallinckrodt

Entities, Actavis Entities, McKesson, Cardinal, and AmerisourceBergen (the “RICO Supply Chain

Defendants”).

       3.       Third Cause of Action — Negligence.

       4.       Fourth Cause of Action — Negligence Per Se.

       5.       Fifth Cause of Action — Violations of the Unfair Competition Law.

       D.       RELIEF REQUESTED

       1.       Order Defendants to provide for the benefit of the Plaintiff Legal Guardians and the

Putative Class Members ongoing medical monitoring, testing, intervention, provision of caregiver

training and information, and medical referral, all of which are medically necessary for the NAS

Children in their care, and all future medical care reasonably necessary to treat these children. Any

injunctive relief to which Plaintiffs may justly show themselves entitled, including injunctive relief

designed to reduce the incidence of children born with NAS.

       2.       Order creation of a Science Panel.

       3.       Alternatively, all incidental compensatory damages and medical expenses incurred



                                                  9
Case: 1:17-md-02804-DAP Doc #: 3066 Filed: 01/07/20 10 of 15. PageID #: 477668



by Plaintiff Legal Guardians and the Putative Class Members in connection with their care of the

NAS Children. It is expressly alleged that all compensatory damages sought in the alternative are

incidental to the injunctive relief requested by Plaintiffs and the Class, and are for those caused by

the in utero exposure to opioids and NAS diagnosis suffered by the NAS Children.

          4.      Disgorgement and other relief pursuant to the Unfair Competition Law.

          5.      Punitive damages.

          6.      Attorneys’ fees and costs incurred by Plaintiff Legal Guardians and the Putative

Class Members.

IV.       ALTERNATIVE SUBCLASSES

          1.      Legal Guardians 17 of United States, Ohio and California residents born after May

9, 2000, who were medically diagnosed with opioid-related “Neonatal Abstinence Syndrome”

(“NAS”) 18 at or near birth and whose birth mother received a prescription for opioids or opiates

either (1) prior to the birth or (2) ten months prior to the birth and those opioids or opiates were

manufactured or distributed by one or more of the “Cephalon Defendants”; 19

          2.      Legal Guardians 20 of United States, Ohio and California residents born after May

9, 2000, who were medically diagnosed with opioid-related “Neonatal Abstinence Syndrome”

(“NAS”) 21 at or near birth and whose birth mother received a prescription for opioids or opiates

either (1) prior to the birth or (2) ten months prior to the birth and those opioids or opiates were




17
     The term “Legal Guardian” is defined at fn. 2.
18
     The term “NAS” is defined at fn. 3.
19
     Defined in the “Manufacturer Defendants” section for those respective political subdivisions.
20
     The term “Legal Guardian” is defined at fn. 2.
21
     The term “NAS” is defined at fn. 3.


                                                      10
Case: 1:17-md-02804-DAP Doc #: 3066 Filed: 01/07/20 11 of 15. PageID #: 477669



manufactured or distributed by one or more of the “Endo Defendants”; 22

          3.      Legal Guardians 23 of United States, Ohio and California residents born after May

9, 2000, who were medically diagnosed with opioid-related “Neonatal Abstinence Syndrome”

(“NAS”) 24 at or near birth and whose birth mother received a prescription for opioids or opiates

either (1) prior to the birth or (2) ten months prior to the birth and those opioids or opiates were

manufactured or distributed by one or more of the “Mallinckrodt Defendants”; 25

          4.      Legal Guardians 26 of United States, Ohio and California residents born after May

9, 2000, who were medically diagnosed with opioid-related “Neonatal Abstinence Syndrome”

(“NAS”) 27 at or near birth and whose birth mother received a prescription for opioids or opiates

either (1) prior to the birth or (2) ten months prior to the birth and those opioids or opiates were

manufactured or distributed by one or more of the “Actavis Defendants”; 28

          5.      Legal Guardians 29 of United States, Ohio and California residents born after May

9, 2000, who were medically diagnosed with opioid-related “Neonatal Abstinence Syndrome”

(“NAS”) 30 at or near birth and whose birth mother received a prescription for opioids or opiates

either (1) prior to the birth or (2) ten months prior to the birth and those opioids or opiates were

manufactured or distributed by one or more of the “Janssen Defendants”; 31


22
     Defined in the “Manufacturer Defendants” section for those respective political subdivisions.
23
     The term “Legal Guardian” is defined at fn. 2.
24
     The term “NAS” is defined at fn. 3.
25
     Defined in the “Manufacturer Defendants” section for those respective political subdivisions.
26
     The term “Legal Guardian” is defined at fn. 2.
27
     The term “NAS” is defined at fn. 3.
28
     Defined in the “Manufacturer Defendants” section for those respective political subdivisions.
29
     The term “Legal Guardian” is defined at fn. 2.
30
     The term “NAS” is defined at fn. 3.
31
     Defined in the “Manufacturer Defendants” section for those respective political subdivisions.


                                                      11
Case: 1:17-md-02804-DAP Doc #: 3066 Filed: 01/07/20 12 of 15. PageID #: 477670



          f.      Legal Guardians 32 of United States, Ohio and California residents born after May

9, 2000, who were medically diagnosed with opioid-related “Neonatal Abstinence Syndrome”

(“NAS”) 33 at or near birth and whose birth mother received a prescription for opioids or opiates

either (1) prior to the birth or (2) ten months prior to the birth and those opioids or opiates were

manufactured or distributed by one or more Defendant or Purdue entity.

V.        PLAINTIFFS HAVE SATISFIED ALL REQUIREMENTS OF RULE 23

          As set forth more fully in the accompanying Consolidated Memorandum of Law, Plaintiffs

have satisfied the requirements of Fed. R. Civ. P. 23(a):

          •     The members of the classes are so numerous that joinder is impracticable;

          •     Membership in the classes is ascertainable and based on readily identifiable and
                objective criteria;

          •     The claims of the class members involve common questions of law and fact;

          •     The claims of the named plaintiffs are typical of the claims of the other class
                members, and they will otherwise adequately represent the classes and have no
                conflicts of interest; and

          •     The putative class counsel will fairly and adequately represent the interests of the
                classes.

          Furthermore, the proposed classes also satisfy Fed. R. Civ. P. 23(b)(2) and 23(b)(3):

          •     The parties opposing the classes have acted or refused to act on grounds generally
                applicable to the class;

          •     Common questions of law and fact predominate over individual issues; and

          •     Class certification is superior to other available means of adjudication.

          Rule 23 was designed to facilitate the class-wide adjudication of similar claims and to

achieve economies of time, effort, and expense while promoting uniformity of decision as to all


32
     The term “Legal Guardian” is defined at fn. 2.
33
     The term “NAS” is defined at fn. 3.


                                                      12
Case: 1:17-md-02804-DAP Doc #: 3066 Filed: 01/07/20 13 of 15. PageID #: 477671



persons similarly situated. The class action mechanism is not only the superior method to

adjudicate claims such as those alleged here, but it is the only viable method of doing so.

       Accordingly, Plaintiffs respectfully request the certification of their proposed classes.

       DATED: January 7, 2020
                                              Respectfully submitted,


                                              /s/ Marc E. Dann
                                              Marc E. Dann (0039425)
                                              Emily C. White (0085662)
                                              Whitney E. Kaster (0091540)
                                              DANN LAW
                                              2728 Euclid Avenue, Suite 300
                                              Cleveland, OH 44115
                                              (216) 373-0539
                                              notices@dannlaw.com

                                              Putative Class Liaison Counsel for Guardians of
                                              NAS Children

                                              Thomas E. Bilek
                                              Kelly Cox Bilek
                                              THE BILEK LAW FIRM, L.L.P.
                                              700 Louisiana, Suite 3950
                                              Houston, TX 77002
                                              (713) 227-7720
                                              tbilek@bileklaw.com
                                              kbilek@bileklaw.com

                                              Celeste Brustowicz
                                              Stephen Wussow
                                              COOPER LAW FIRM
                                              1525 Religious Street
                                              New Orleans, LA 70130
                                              Telephone: 504-399-0009
                                              Facsimile: 504-309-6989
                                              Email: cbrustowicz@sch-llc.com

                                              Scott R. Bickford
                                              Spencer R. Doody
                                              MARTZELL, BICKFORD & CENTOLA
                                              338 Lafayette Street
                                              New Orleans, LA 70130



                                                13
Case: 1:17-md-02804-DAP Doc #: 3066 Filed: 01/07/20 14 of 15. PageID #: 477672



                                   Telephone: 504-581-9065
                                   Facsimile: 504-581-7635
                                   Email: srb@mbfirm.com

                                   Putative Class Co-Lead Counsel for Guardians of
                                   NAS Children




                                      14
Case: 1:17-md-02804-DAP Doc #: 3066 Filed: 01/07/20 15 of 15. PageID #: 477673



                                CERTIFICATE OF SERVICE

       I certify that on January 7, 2020 a true and correct copy of the foregoing was automatically
served on the parties registered with the Court’s CM/ECF system.


                                             /s/ Marc E. Dann
                                             Marc E. Dann (0039425)




                                                15
